Order and judgment unanimously modified, on the facts, and, as modified, affirmed, with costs to petitioners, in accordance with the following memorandum: We disagree with the assessor that the Referee failed to give proper weight to the 1982 sale of the subject property. In view of the 1981 sale and of the value of the property estimated by the economic approach, we agree with the Referee that the fair market value of the property, including the personal property, for the tax years in question was $217,000. The owner’s appraiser testified that in his opinion the value of the nontaxable personal property was $27,000 and the Referee adopted that figure. In deducting the value of the personal property, the Referee apparently made a mathematical error and arrived at a market value of the realty of $200,000. We correct this error and modify the judgment by fixing the full value for the tax years in question at $190,000. (Appeals from order and judgment of Supreme Court, Onondaga County, Lawton, J.—RPTL art 7.) Present—Dillon, P. J., Callahan, Denman, Boomer and Pine, JJ.